MEMORANDUM DECISION
                                                                                 FILED
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                        Jan 10 2018, 8:51 am

regarded as precedent or cited before any                                        CLERK
                                                                             Indiana Supreme Court
court except for the purpose of establishing                                    Court of Appeals
                                                                                  and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Holly L. Lyons                                            Curtis T. Hill, Jr.
Greenfield, Indiana                                       Attorney General of Indiana

                                                          Robert J. Henke
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Termination of the Parent-                         January 10, 2018
Child Relationship of S.D.                                Court of Appeals Case No.
(Minor Child)                                             30A01-1706-JT-1433
                                                          Appeal from the Hancock Superior
and                                                       Court
                                                          The Honorable Terry K. Snow,
D.D. (Mother) and G.D.                                    Judge
(Father),                                                 Trial Court Cause No.
Appellants-Respondents,                                   30D01-1612-JT-452

        v.

Indiana Department of Child
Services,
Appellee-Petitioner.



Court of Appeals of Indiana | Memorandum Decision 30A01-1706-JT-1433 | January 10, 2018              Page 1 of 18
      Bradford, Judge.



                                           Case Summary
[1]   Appellants-Respondents D.D. (“Mother”) and G.D. (“Father”) (collectively,

      “Parents”) appeal the juvenile court’s order terminating their parental rights to

      S.D. (the “Child”). The Child was removed from Parents care because of

      ongoing concerns ability the family’s stability. The Child was subsequently

      determined to be a child in need of services (“CHINS”) and Parents were

      ordered to complete certain services. Parents, however, failed to successfully

      complete the court-ordered services.


[2]   Appellee-Petitioner the Indiana Department of Child Services (“DCS”) filed a

      petition seeking the termination of Parents’ parental rights to the Child on

      December 12, 2016. Following an evidentiary hearing, the juvenile court issued

      an order granting DCS’s petition. On appeal, Parents contend that DCS did

      not provide sufficient evidence to support the termination of their parental

      rights. Parents also contend that the juvenile court erred in admitting and

      considering certain exhibits offered by DCS. We affirm.



                            Facts and Procedural History
[3]   Father and Mother are the parents of the Child, who was born on December 19,

      2003. Mother has been responsible for the care of the Child since the Child’s

      birth. Father has never been responsible for the care of the Child.


      Court of Appeals of Indiana | Memorandum Decision 30A01-1706-JT-1433 | January 10, 2018   Page 2 of 18
[4]   DCS has a lengthy history with the family. In relation to the Child, DCS filed a

      CHINS petition on January 18, 2005, alleging that the Child’s “physical or

      mental health [was] seriously endangered due to injury by the act or omission

      of his parent, guardian[,] or custodian.” Tr. Vol. IV, p. 193. This case was

      closed on August 10, 2005.


[5]   On October 26, 2007, DCS filed a second CHINS petition in relation to the

      Child. This petition was based on allegations that Mother’s friend was sexually

      abusing the then-three-year-old Child and that Mother was permitting the

      perpetrator to have continued contact with the Child “even after she knew that

      an inappropriate sexual act had occurred between the alleged perpetrator and

      her son.” Tr. Vol. IV, p. 166. The Child was adjudicated a CHINS on

      November 5, 2007. The case was subsequently closed on March 14, 2008.


[6]   DCS filed a third CHINS petition in relation to the Child on May 1, 2009. This

      petition alleged concerns about whether Mother could adequately care for the

      Child after the Child took five pills intended to treat a seizure disorder at one

      time. The Child was hospitalized due to the severity of his symptoms after

      taking the pills. The Child was adjudicated a CHINS on June 10, 2009. He

      was subsequently returned to Mother’s care and the CHINS case was closed on

      May 20, 2011.


[7]   On November 19, 2013, DCS filed a petition seeking an informal adjustment.

      The juvenile court granted DCS’s petition the same day. DCS filed a second

      petition seeking an informal adjustment on November 7, 20104. The juvenile


      Court of Appeals of Indiana | Memorandum Decision 30A01-1706-JT-1433 | January 10, 2018   Page 3 of 18
      court granted this second petition on November 11, 2014. DCS filed a third

      petition seeking an informal adjustment on January 7, 2015. The juvenile court

      granted DCS’s petition on January 8, 2015. The third petition alleged that the

      Child was suffering from neglect. It also alleged that Mother “has a traumatic

      brain injury that impacts her cognitive functioning, making it difficult to meet

      the [C]hild’s needs on a daily basis and community support is often needed to

      assist the family.” Appellants’ App. Vol. II, p. 56.


[8]   On May 12, 2015, due to ongoing instability, DCS filed a CHINS petition and

      removed the Child from Mother’s care. The juvenile court subsequently

      adjudicated the Child to be a CHINS, finding that Parents “manifest cognitive

      delays that will continue to impede their abilities to fulfill parental obligations

      to the [C]hild.” Appellants’ App. Vol. II, p. 34. During the CHINS

      proceedings, Mother received services aimed at helping Mother obtain stable

      housing and assisting her with management of her finances and basic life skills.

      Mother also received services aimed at engaging her in a domestic violence

      assessment given her history of domestic violence with multiple partners. In

      January of 2016, the juvenile court found that Mother was unable to

      successfully complete these services and Father, who resided in an assisted

      living facility, was unable to care for the Child.


[9]   On December 12, 2016, DCS filed a petition seeking the termination of Parents’

      parental rights to the Child. The juvenile court conducted a two-day

      evidentiary hearing on DCS’s petition on May 22 and 23, 2017. During the

      evidentiary hearing, DCS presented evidence indicating that Mother continued

      Court of Appeals of Indiana | Memorandum Decision 30A01-1706-JT-1433 | January 10, 2018   Page 4 of 18
       to struggle with stability and that neither Mother nor Father were able to

       provide adequate care for the Child. Following the conclusion of the hearing,

       the juvenile court took the matter under advisement. On June 9, 2017, the

       juvenile court issued an order terminating Parents’ parental rights to the Child.

       This appeal follows.



                                  Discussion and Decision
[10]   On appeal, Parents challenge the juvenile court’s order terminating their

       parental rights to the Child. The Fourteenth Amendment to the United States

       Constitution protects the traditional right of a parent to establish a home and

       raise his or her child. Bester v. Lake Cnty. Office of Family & Children, 839 N.E.2d
143, 145 (Ind. 2005). Further, we acknowledge that the parent-child

       relationship is “one of the most valued relationships of our culture.” Id.

       However, although parental rights are of a constitutional dimension, the law

       allows for the termination of those rights when a parent is unable or unwilling

       to meet his or her responsibility as a parent. In re T.F., 743 N.E.2d 766, 773

       (Ind. Ct. App. 2001), trans. denied. Therefore, parental rights are not absolute

       and must be subordinated to the child’s interests in determining the appropriate

       disposition of a petition to terminate the parent-child relationship. Id.


[11]   The purpose of terminating parental rights is not to punish the parent but to

       protect the child. Id. Termination of parental rights is proper where the child’s

       emotional and physical development is threatened. Id. The juvenile court need

       not wait until the child is irreversibly harmed such that his physical, mental,

       Court of Appeals of Indiana | Memorandum Decision 30A01-1706-JT-1433 | January 10, 2018   Page 5 of 18
       and social development is permanently impaired before terminating the parent-

       child relationship. Id.


                                I. Sufficiency of the Evidence
[12]   Parents contend that the evidence presented at the evidentiary hearing was

       insufficient to support the juvenile court’s order terminating their parental rights

       to the Child. In reviewing termination proceedings on appeal, this court will

       not reweigh the evidence or assess the credibility of the witnesses. In re

       Involuntary Termination of Parental Rights of S.P.H., 806 N.E.2d 874, 879 (Ind. Ct.

       App. 2004). We only consider the evidence that supports the juvenile court’s

       decision and reasonable inferences drawn therefrom. Id. Where, as here, the

       juvenile court includes findings of fact and conclusions thereon in its order

       terminating parental rights, our standard of review is two-tiered. Id. First, we

       must determine whether the evidence supports the findings, and, second,

       whether the findings support the legal conclusions. Id.


[13]   In deference to the juvenile court’s unique position to assess the evidence, we

       set aside the juvenile court’s findings and judgment terminating a parent-child

       relationship only if they are clearly erroneous. Id. A finding of fact is clearly

       erroneous when there are no facts or inferences drawn therefrom to support it.

       Id. A judgment is clearly erroneous only if the legal conclusions made by the

       juvenile court are not supported by its findings of fact, or the conclusions do not

       support the judgment. Id.




       Court of Appeals of Indiana | Memorandum Decision 30A01-1706-JT-1433 | January 10, 2018   Page 6 of 18
[14]   In order to involuntarily terminate a parent’s parental rights, DCS must

       establish by clear and convincing evidence that:


               (A) one (1) of the following is true:
                      (i) The child has been removed from the parent for at
                      least six (6) months under a dispositional decree.
                      (ii) A court has entered a finding under IC 31-34-21-
                      5.6 that reasonable efforts for family preservation or
                      reunification are not required, including a description
                      of the court’s finding, the date of the finding, and the
                      manner in which the finding was made.
                      (iii) The child has been removed from the parent and
                      has been under the supervision of a county office of
                      family and children or probation department for at
                      least fifteen (15) months of the most recent twenty-
                      two (22) months, beginning with the date the child is
                      removed from the home as a result of the child being
                      alleged to be a child in need of services or a
                      delinquent child;
               (B) that one (1) of the following is true:
                      (i) There is a reasonable probability that the
                      conditions that resulted in the child’s removal or the
                      reasons for placement outside the home of the
                      parents will not be remedied.
                      (ii) There is a reasonable probability that the
                      continuation of the parent-child relationship poses a
                      threat to the well-being of the child.
                      (iii) The child has, on two (2) separate occasions,
                      been adjudicated a child in need of services;
               (C) termination is in the best interests of the child; and
               (D) there is a satisfactory plan for the care and treatment of the
               child.


       Ind. Code § 31-35-2-4(b)(2).



       Court of Appeals of Indiana | Memorandum Decision 30A01-1706-JT-1433 | January 10, 2018   Page 7 of 18
[15]   Parents do not dispute that DCS presented sufficient evidence to support the

       first, third, and fourth elements set forth in Indiana Code section 31-35-2-

       4(b)(2). Parents claim, however, that DCS failed to establish the second

       element that is required to be proven before a court can order the involuntary

       termination of a parent’s parental rights.


                       A. Whether Conditions Will Be Remedied
[16]   On appeal, Parents argue that DCS failed to establish by clear and convincing

       evidence both that the conditions leading to the Child’s removal from Mother’s

       home would not be remedied and that there is a reasonable probability that the

       continuation of the parent-child poses a threat to the well-being of the Child. It

       is well-settled that because Indiana Code section 31-35-2-4(b)(2)(B) is written in

       the disjunctive, the juvenile court need only find either that (1) the conditions

       resulting in removal from or continued placement outside the parent’s home

       will not be remedied, (2) the continuation of the parent-child relationship poses

       a threat to the child, or (3) the child has been adjudicated CHINS on two

       separate occasions. See In re C.C., 788 N.E.2d 847, 854 (Ind. Ct. App. 2003),

       trans. denied. Therefore, where the juvenile court determines one of the above-

       mentioned factors has been proven and there is sufficient evidence in the record

       supporting the juvenile court’s determination, it is not necessary for DCS to

       prove, or for the juvenile court to find, either of the other two factors listed in




       Court of Appeals of Indiana | Memorandum Decision 30A01-1706-JT-1433 | January 10, 2018   Page 8 of 18
       Indiana Code section 31-34-2-4(b)(2)(B).1 See generally In re S.P.H., 806 N.E.2d

       at 882 (providing that because Indiana Code section 31-35-2-4(b)(2)(B) is

       written in the disjunctive, DCS need only prove and the juvenile court need

       only find that one of the factors listed in that sub-section is true).


[17]   In order to determine whether the conditions will be remedied, the juvenile

       court should first determine what conditions led DCS to place the Child outside

       of his parent’s care or to continue the Child’s placement outside parent’s care,

       and, second, whether there is a reasonable probability that those conditions will

       be remedied. In re A.I., 825 N.E.2d 798, 806 (Ind. Ct. App. 2005), trans. denied;

       In re S.P.H., 806 N.E.2d at 882. When assessing whether a reasonable

       probability exists that the conditions justifying the child’s removal or continued

       placement outside his parent’s care will not be remedied, the juvenile court

       must judge the parent’s fitness to care for the child at the time of the

       termination hearing, taking into consideration evidence of changed conditions.

       In re A.N.J., 690 N.E.2d 716, 721 (Ind. Ct. App. 1997). The juvenile court must

       also evaluate the parent’s habitual patterns of conduct to determine whether

       there is a substantial probability of future neglect or deprivation. Id. A juvenile

       court may properly consider evidence of the parent’s prior criminal history,

       drug and alcohol abuse, history of neglect, failure to provide support, and lack

       of adequate employment and housing. McBride v. Monroe Cnty. Office of Family &



       1
         While the record makes clear that the Child was previously adjudicated to be a CHINS on two prior
       occasions, the trial court did not rely on this fact in terminating Parents’ parental rights to the Child. As
       such, we will not rely on this fact on appeal.

       Court of Appeals of Indiana | Memorandum Decision 30A01-1706-JT-1433 | January 10, 2018               Page 9 of 18
       Children, 798 N.E.2d 185, 199 (Ind. Ct. App. 2003). Moreover, a juvenile court

       “‘can reasonably consider the services offered by [DCS] to the parent and the

       parent’s response to those services.’” Id. (quoting In re A.C.C., 682 N.E.2d 542,

       544 (Ind. Ct. App. 1997)). The evidence presented by DCS “need not rule out

       all possibilities of change; rather, DCS need establish only that there is a

       reasonable probability that the parent’s behavior will not change.” In re

       Involuntary Termination of Parent-Child Relationship of Kay L., 867 N.E.2d 236,

       242 (Ind. Ct. App. 2007).


[18]   The juvenile court determined that DCS presented sufficient evidence to prove

       that it was unlikely that the reasons for the Child’s removal from and continued

       placement outside Parents’ care would be remedied, and upon review, we

       conclude that the juvenile court’s determination to this effect is supported by

       the record. In support of its determination, the juvenile court found as follows:


               15.) The Court finds the following facts and inference from the
               testimony of John Mullany, who testified at the termination trial
               session conducted on 5/22/2017:
                      a) The witness is the DCS Family Case Manager
                      (hereinafter, “FCM”) who has overseen the CHINS
                      and termination cases for the [C]hild;
                                               ****
                      c) Mother has been offered homebased therapy to
                      address anger, emotional awareness, and stability;
                      d) Mother has been offered homebased casework to
                      address housing, stability, and transportation;
                      e) Mother has been offered a domestic violence
                      assessment which recommended [M]other participate
                      in victim’s services. Mother went to a few classes
                      before she quit participating in this service;

       Court of Appeals of Indiana | Memorandum Decision 30A01-1706-JT-1433 | January 10, 2018   Page 10 of 18
                f) Despite the efforts by the Department and the
                contracted service providers to assist the parents in
                their ability to provide for the [C]hild, [M]other and
                [F]ather have been unable to improve in their ability
                to provide for the [C]hild. Mother is no more stable
                as of the date of this hearing as she was at the time of
                the [C]hild’s removal from the home. Father suffers
                from significant mental and physical health diagnoses
                which prevent him from making any improvements
                in his ability to care for the [C]hild, despite the
                services he has received from Gallahue.
                g) FCM visited [F]ather’s and [M]other’s residence
                as recently as 10 days prior to the hearing, and the
                home did not meet minimum standards for suitability
                for the [C]hild. There were multiple weapons found
                in the home, including hunting knives and a bow and
                arrows. There was alcohol out and accessible in the
                home. The home was infested with gnats and fruit
                flies. There was molded food on the counters. The
                bathroom was inaccessible and items had to be
                moved in order for FCM to gain access to inspect the
                bathroom. There were two pets in the home, a
                puppy and a cat. There was feces and urine all over
                the floor. There was evidence that [J.D.] was also
                residing in the home with [M]other and [F]ather.…
                i) Mother has moved at least fifteen times during the
                duration of this CHINS matter. All of the residences
                where she has resided have had safety concerns. The
                concerns include domestic violence, drug use, and
                criminal behavior;
                                           ****
        17.) The Court finds the following facts and inferences from the
        testimony of Amanda Plummer, who testified at the termination
        trial session conducted on 5/22/2017;
                a) The witness is [F]ather’s Gallahue service
                provider. She coordinates [F]ather’s services. Father


Court of Appeals of Indiana | Memorandum Decision 30A01-1706-JT-1433 | January 10, 2018   Page 11 of 18
               receives extensive services through Gallahue due to
               his disabilities.…
               c) Despite [F]ather’s treatment, there is nothing that
               could be offered that would assist in his ability to
               parent the [C]hild;
               d) Father is incapable of providing his own care, and
               will not be able to provide for the care of the [C]hild;
               He has never had care or custody of this [C]hild.
               e) Father has allowed [M]other and [J.D.] to live in
               the home with him;
               f) The conditions of the home are unacceptable, with
               multiple health and safety concerns;
                                        ****
        18.) The Court finds the following facts and inferences from the
        testimony of James Rowe, who testified at the termination trial
        session conducted on 5/22/2017:
               a) The witness was the homebased case worker for
               the [M]other and [C]hild, provided visit supervision,
               as well as homebased case management and life skills
               for [M]other and [C]hild;
               b) Mother has met with the provider, but has not met
               her treatment goal of stability;
               c) Mother continues to move and has made no
               improvements in her ability to providing housing and
               structure for the [C]hild;
                                        ****
        19.) The Court finds the following facts and inferences from the
        testimony of Jim Polly, who testified at the termination trial
        session conducted on 5/22/2017:
               a) The witness was the homebased therapist for the
               [M]other and [C]hild. He has worked with [M]other
               for the last five years;
               b) Mother’s treatment goals were stability and anger
               management;
               c) Mother has made no progress toward her
               treatment goals;
                                        ****
Court of Appeals of Indiana | Memorandum Decision 30A01-1706-JT-1433 | January 10, 2018   Page 12 of 18
                e) Mother has not made progress in the last five
                years, and is unlikely to progress in the next five
                years, at which time the [C]hild will be an adult;
                                          ****
        20.) The Court finds the following facts and inferences from the
        testimony of Stephen Ellis, who testified at the termination trial
        session conducted on 5/22/2017:
                a) The witness is the Court Appointed Special
                Advocate (hereinafter, “CASA”) appointed for the
                [C]hild in this case;
                b) The [P]arents have not been able to make
                improvements in their ability to care for the [C]hild,
                despite the efforts of the Department and community
                resources;
                                          ****
                d) Father does not have the capacity to fulfill his
                parental responsibilities;
                e) Mother does not have the capacity to fulfill her
                parental responsibilities;
                                          ****
        24.) The extensive facts and inferences that have been found
        above lead to the following more categorical findings of fact now
        set forth:
                a) The [C]hild’s [M]other has failed to achieve or
                sustain any period of stability for herself or the
                [C]hild since well before the opening of the related
                CHINS proceedings in this county for the [C]hild,
                and including the period of approximately 2 years of
                the CHINS case itself;
                b) Mother has moved and/or been evicted from her
                home at least fifteen (15) times since the inception of
                this case, many of which moves would have resulted
                in a [C]hild’s change in school. Despite the
                theoretical ability to enroll a child in a school district
                different from the child’s neighborhood school,
                [P]arents have no transportation or ability to get the
                [C]hild to school if that were to be the case;
Court of Appeals of Indiana | Memorandum Decision 30A01-1706-JT-1433 | January 10, 2018   Page 13 of 18
                        c) The [C]hild’s mother has compounded her
                        fundamental parental deficiency by engaging in
                        instances of domestic violence with her older son and
                        her boyfriends, living with drug users and residing in
                        places that have no working utilities and other
                        problems;
                        d) The [M]other has demonstrated on multiple
                        occasions that she has the lifestyle of a transient. The
                        example that she has set is apparent in the known
                        conduct of this [C]hild’s older sibling, who continues
                        criminal behaviors, drug use, and violence. The
                        [C]hild’s [M]other has not provided any other
                        recognizable pattern to follow to this [C]hild;
                                                   ****
                        g) The [C]hild’s [M]other and [F]ather have failed to
                        benefit from multiple ordered reunification services,
                        indicating their inability to make improvements in
                        their ability to care for the [C]hild despite multiple
                        referrals for services by DCS and community based
                        partners. The family did attend services, but their
                        cognitive limitations and life styles have prevented
                        them from meeting treatment goals and they remain
                        unable to care for the [C]hild[.]


       Appellants’ App. Vol. II, p. 22–29 (some bold removed). In light of these

       findings, the juvenile court concluded that DCS had established by clear and

       convincing evidence that the reasons for the Child’s removal from and

       continued placement outside Parents’ home would not be remedied.


[19]   We note that in claiming that the evidence was insufficient to support the

       juvenile court’s order terminating their parental rights, Parents do not challenge

       the sufficiency of any particular finding, instead levying only the blanket

       assertion that the juvenile court’s conclusion was not supported by the
       Court of Appeals of Indiana | Memorandum Decision 30A01-1706-JT-1433 | January 10, 2018   Page 14 of 18
       evidence. As a result, Parents have waived any argument relating to whether

       these unchallenged findings are clearly erroneous. See Madlem v. Arko, 592
N.E.2d 686, 687 (Ind. 1992) (providing that when an appealing party fails to

       challenge the findings of the trial court, the findings must be accepted as

       correct); In re B.R., 875 N.E.2d 369, 373 (Ind. Ct. App. 2007) (providing that

       failure to challenges findings resulted in waiver of argument that findings were

       clearly erroneous), trans. denied.


[20]   On appeal, Parents argue that there was no evidence that the Child ever went

       without shelter; was ever deprived of food, clothing, or medical care;

       endangered by Mother’s frequent moves; endangered by the continued presence

       of his older brother; or deprived of an education. Parents also argue that they

       participated in the services offered by DCS. Parents assert that despite DCS’s

       claims, the Child “had shelter, was getting his education, and his needs were

       generally being lovingly met by his parents.” Appellants’ Br. p. 7.


[21]   We must disagree with Parents’ assertion that the Child’s needs were being

       adequately met. Further, it is well-established that the juvenile court, acting as

       a trier of fact, was not required to believe or assess the same weight to the

       testimony as Parents. See Thompson v. State, 804 N.E.2d 1146, 1149 (Ind. 2004);

       Marshall v. State, 621 N.E.2d 308, 320 (Ind. 1993); Nelson v. State, 525 N.E.2d
296, 297 (Ind. 1988); A.S.C. Corp. v. First Nat’l Bank of Elwood, 241 Ind. 19, 25,

       167 N.E.2d 460, 463 (1960); Haynes v. Brown, 120 Ind. App. 184, 189, 88
N.E.2d 795, 797 (1949), trans. denied. Parents’ challenges to the sufficiency of

       the evidence to support the conclusions of the juvenile court effectively amount

       Court of Appeals of Indiana | Memorandum Decision 30A01-1706-JT-1433 | January 10, 2018   Page 15 of 18
       to invitations for this court to reassess witness credibility and reweigh the

       evidence, which, again, we will not do. See In re S.P.H., 806 N.E.2d at 879.


[22]   Upon review, we conclude that the above-quoted facts demonstrate that Mother

       has ongoing stability issues and that neither Mother nor Father are in a position

       where they can provide adequate care for the Child. As such, we further

       conclude that the juvenile court did not err in determining that the conditions

       leading to the Child’s removal from and continued placement outside’s her

       parents’ care were unlikely to be remedied. Having concluded that the evidence

       was sufficient to support the juvenile court’s determination, and finding no

       error by the juvenile court, we need not consider whether the continuation of

       the parent-child relationship poses a threat to the Child’s well-being because

       DCS has satisfied the requirements of Indiana Code section 31-35-2-4(b)(2)(B)

       by clear and convincing evidence.


                                   II. Admission of Evidence
[23]   Parents also argue that their due process rights were violated by the admission

       of certain DCS records as evidence during termination hearing. Specifically,

       Parents assert the following:


               A considerable portion of the evidence presented by DCS to
               support their position regarding termination was done via self-
               admitting exhibits tendered without a live witness. Mother and
               Father were left with no real opportunity for cross examination
               of the documents and there was not a clear record of what the
               background/basis was for the termination. These same exhibits
               were relied on heavily by the court in the Findings of Fact,


       Court of Appeals of Indiana | Memorandum Decision 30A01-1706-JT-1433 | January 10, 2018   Page 16 of 18
                Conclusions of Law, and Judgement Terminating the Parent-
                Child Relationship in both facts and inferences.


       Appellants’ Br. p. 8.


[24]   Parents do not point to any specific exhibits of which they are complaining, but

       rather appear to claim that the juvenile court should not have relied on any of

       the forty-nine exhibits offered by DCS.2 Review of the record reveals that

       Exhibits one through eleven and forty-nine through fifty-one were admitted

       without objection. Parents, therefore, have waived any appellate challenge to

       these exhibits. See In re Des.B., 2 N.E.3d 828, 834 (Ind. Ct. App. 2014)

       (providing that failure to object to the admission of evidence at trial results in

       waiver and precludes appellate review).


[25]   As for Exhibits twelve through forty-eight, Parents objected on relevancy

       grounds. The trial court admitted the documents into evidence over Parents’

       objections, explaining that the documents could be considered as “historical

       background” when considering whether the conditions that led to the removal

       of the Child from Parents’ care would likely be remedied. Tr. Vol. II, p. 10.

       Parents do not develop any specific argument relating to these Exhibits, instead

       making only the general claim that the juvenile court should not have consider

       these documents. Parents therefore have failed to develop any cogent argument




       2
         A review of the record reveals that these exhibits were reports, petitions, and orders filed in connection to
       the underlying CHINS and termination proceedings.

       Court of Appeals of Indiana | Memorandum Decision 30A01-1706-JT-1433 | January 10, 2018            Page 17 of 18
       regarding what specific error they believed the juvenile court committed. They

       have therefore waived their challenge to these documents on appeal. See Pasha

       v. State, 524 N.E.2d 310, 314 (Ind. 1988) (providing that “[b]ald assertions of

       error unsupported by either cogent argument or citation to authority result in

       waiver of any error on review.”).3



                                                  Conclusion
[26]   Having concluded that the evidence is sufficient to support the juvenile court’s

       order terminating Parents’ parental rights to the Child and that the juvenile

       court did not err in admitting DCS’s proffered exhibits, we affirm the judgment

       of the juvenile court.


[27]   The judgment of the juvenile court is affirmed.


       Robb, J., and Crone, J. concur.




       3
         In addition, even if Parents had not waived their challenge to the admission of these Exhibits, we note that
       the Exhibits are admissible under Indiana Evidence Rule 201 as they are court records from Parents’ prior
       child welfare cases.

       Court of Appeals of Indiana | Memorandum Decision 30A01-1706-JT-1433 | January 10, 2018          Page 18 of 18